WELLS, Judge.
The defendant bank and substitute trustee argue that they are entitled to summary judgment because Reba Pardue admitted that she is not the owner of the property at issue in this case. They base their contention on the fact that Reba Pardue, upon receipt of defendants’ requests for admissions, admitted the “genuineness” of inheritance tax reports, a bankruptcy petition and a financial statement she filed with the defendant bank. Reba Par-due did not mention the property or claim any interest in the property on any of these documents. Contrary to the contention of the defendant bank and substitute trustee, an admission of the “genuineness” of a document is not an admission of a document’s veracity. To admit that a document is genuine is to admit that it is the document it purports to be, not that the statements on the documents are true.
The party moving for summary judgment has the burden of clearly establishing the lack of any triable issue of material fact and that the movant is entitled to judgment as a matter of law. Caldwell v. Deese, 288 N.C. 375, 218 S.E. 2d 379 (1975). Reba Par-due submitted the affidavits of some of the grantors of the 3 June 1971 deed to “Stacy Pardue.” In these affidavits, the grantors assert that Reba Pardue’s husband, James Stacy Pardue, was the grantee under the deed. Whether James Stacy Pardue or Gene Stacy Pardue was the grantee under the 3 June 1971 deed is an unresolved issue of material fact. Therefore, summary judgment was improvidently granted.
The judgment appealed from is reversed and the cause is remanded for further proceedings.
.Chief Judge HEDRICK and Judge EAGLES concur.